t c summary opinion united_states tax_court kim anthony polonczyk petitioner v commissioner of internal revenue respondent docket no 17434-04s filed date kim anthony polonczyk pro_se rebecca dance harris for respondent cohen judge this case was heard pursuant to the provisions of sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for that was attributable to three items of unreported income the issues for decision are whether petitioner’s unemployment_compensation is taxable under sec_85 whether petitioner had interest_income from his checking account with forth worth city credit_union and whether petitioner had taxable_income from a farmers new world life_insurance co distribution unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in san antonio texas at the time that he filed his petition on date petitioner timely filed form_1040 u s individual_income_tax_return for the income_tax year petitioner reported dollar_figure of ira_distributions and dollar_figure of itemized_deductions on the form_1040 petitioner did not report any other income for on date the internal_revenue_service irs sent to petitioner a statutory_notice_of_deficiency for dollar_figure for the irs determined that petitioner did not report dollar_figure of unemployment income from the texas workforce commission texas workforce dollar_figure of interest_income from fort worth city credit_union the credit_union and dollar_figure of taxable_income from a farmers new world life_insurance co farmers distribution the irs relied on a form 1099-g certain government payments in determining that petitioner had received dollar_figure of unemployment_compensation from the texas workforce in petitioner does not dispute receipt of this amount the irs relied on a form 1099-int interest_income in determining that petitioner had received dollar_figure of interest_income on his checking account at the credit_union the irs relied on a form 1099-r distributions from pensions annuities retirements or profit sharing plans ira’s insurance contracts in determining that petitioner received a dollar_figure gross distribution from farmers in dollar_figure of which was taxable after the case was set for trial petitioner wrote to counsel for respondent disputing the interest and farmers income determinations and requesting help in obtaining subpoenas for the records of the credit_union and farmers the irs obtained an affidavit of records custodian of fort worth city credit_union the affidavit is not dated attached to the affidavit is a form 1099-int that reports dollar_figure in interest_income to petitioner in also attached to the affidavit is a statement of account that reports that petitioner’s savings account with the credit_union earned dollar_figure of interest_income in and reflects dollar_figure being deposited into the savings account on date the statement of account also reports that petitioner’s checking account earned dollar_figure of interest_income in however there is no evidence indicating whether that amount was ever deposited in or credited to the checking account the irs attempted to obtain information from farmers with respect to the gross distribution that it reported for petitioner as of the time of trial the irs had not obtained any additional information from farmers as to this amount unemployment_compensation discussion under sec_61 gross_income means all income from whatever source derived the general_rule of sec_85 is that in the case of an individual gross_income includes unemployment_compensation sec_85 unemployment_compensation means any amount received under a law of the united_states or of a state which is in the nature of unemployment_compensation sec_85 petitioner does not dispute that he received unemployment_compensation during petitioner argued at trial that he did not report the unemployment_compensation because an irs worksheet said that it was not taxable petitioner’s posttrial clarification memorandum argues that he did not report the unemployment_compensation because his income from the texas workforce falls below the minimum income level for filing of dollar_figure petitioner’s argument that he did not have enough income to file a return in has no merit without regard to the dollar_figure of unemployment_compensation petitioner had dollar_figure of ira distribution income making it necessary to file a return in that year he was obligated to report all of his income on that return including unemployment_compensation received accordingly respondent’s determination as to this amount is sustained interest_income and farmers distribution sec_6201 provides that if the taxpayer in a court_proceeding asserts a reasonable dispute with respect to the income reported on an information_return and fully cooperates with the commissioner the commissioner shall have the burden of producing reasonable and probative information in addition to the information_return petitioner filed a form_1040 in which he did not report the dollar_figure of interest_income from the credit_union petitioner testified that the average balance in his checking account was around dollar_figure and that the average balance in his savings account was around dollar_figure petitioner disputed that his checking account could have earned dollar_figure of interest_income in year the records presented at trial showed returned draft fees that apparently were the cause of a dispute between petitioner and the credit_union petitioner asserted that the interest_income from the credit_union had been incorrectly reported to the irs because the credit_union had a vendetta against him petitioner has asserted a reasonable dispute with respect to the interest_income and the information produced by respondent does not show any more than dollar_figure being deposited into petitioner’s savings account therefore respondent has not met the burden imposed by sec_6201 respondent contends that the insurance distribution was the result of a loan that petitioner took out from an annuity policy petitioner denies that he had an annuity policy with farmers respondent produced no probative information about the nature of the payment therefore respondent has not met the burden imposed by sec_6201 these issues are decided in favor of petitioner to reflect the foregoing under rule decision will be entered
